Hooker, J.
(dissenting). I am unable to concur in the reversal of this cause, for the reason that the testimony sought to be introduced was given upon another and different issue than the one on trial. The plaintiff’s action was assumpsit, and his claim declared on was that the defendant had promised him certain commissions upon his making sale of certain lands belonging to defendant. The proof upon the first trial showed that he did not make such sale, and therefore did not perform said contract. He recovered, however, and this court reversed the judgment, notwithstanding the fact that plaintiff offered to prove another and “new agreement” to pay commissions to plaintiff if a sale should be effected by other parties. It is to be noticed that this decision treats the two contracts as different and distinct contracts, as they clearly were. It was the issue raised upon the earlier one which was tried on the first trial of the case, and not the issue raised by the later contract. Thereupon plaintiff was denied the privilege of amending his declaration by the addition of a count upon the second contract. This decision was reversed.
In reversing this order, and allowing said amendment, this court did not hold that the two counts charged the same cause of action, but expressly held that they did not. Mr. Justice Blair said in Jones v. Pendleton, 151 Mich. 442 (115 N. W. 468), that:
“ Under our previous decisions in this case, the cause of action stated in the proposed amended declaration is a different cause of action from that stated in the original *342declaration-, and if at the time of Judge Mandell’s order the statute of limitations had run against the cause of action, he did not err in refusing to allow the amendment, and his order must be sustained.”
Had the amended declaration not sought to count upon a different cause of action, the question of the statute of limitations would have been unimportant, it being only upon the theory that it is the introduction — i. e., the commencement of a new cause of action — that the statute could be relied on as a defense. Again, Mr. Justice Blair says:
“ It is also said that one cannot, by amendment, introduce a new cause of action. * * * Here the plaintiff has but one cause of action. He failed to properly describe it. The question here is whether the court has power to permit plaintiff to amend his declaration so that he may recover on the precise cause of action for which he brought suit, but which he failed to properly describe in his declaration. We think it is clear that he has that power.”
What power ? Manifestly the power to allow the introduction of a count upon a new cause of action by amendment, provided the statute of limitations has not run against it, and provided that the amendment should set up the precise cause of action for which he brought suit. It is clear that the first declaration was not made the test of the “cause of action for which the suit was brought,” because we held in Jones v. Pendleton, 134 Mich. 460 (96 N. W. 574), that it did not count upon such cause of action as is now relied on, and, in view of the fact that the action was begun by declaration, we must infer that the intention of the party in bringing his action was to be considered, and that the court was able to find from the record that the plaintiff intended to sue upon the second contract, instead of the first, and merely failed to properly describe it. It cannot be said, upon the various records of this cause, that the precise cause of action tried on the last trial was the identical and precise cause of action tried on the first trial, and all that it can be claimed that *343we decided in 151 Mich., is that it was the precise cause of action for which plaintiff brought suit, which is a very different matter, and which the majority of the court in that case thought and necessarily held was a different matter.
The issue first tried was clearly defined by a good declaration, and, although this court has since been able to say that it was a misdescription of “the cause of action for which he (the plaintiff) brought suit,” that was the issue which was then tried. Afterwards the misdescription was corrected by a count charging another different contract and its breach, and the new and different issue has been tried. The first was whether plaintiff was entitled to commissions for the performance of his contract to sell land, the second, whether at a later date the defendant had made a contract to pay certain commissions to plaintiff in case some one else should thereafter sell the land. We do not overlook the contention of counsel that this testimony was admissible because the issues were substantially the same, and because defendant cross-examined the witness. We have said that the issues were not substantially the same, and counsel do not agree that the defendant’s counsel cross-examined upon the issue raised by the amendment. The contrary is asserted, and there is nothing in this record to show that he did so, if such a collateral issue could be permitted.
I am of the opinion that the learned circuit judge was not in error in excluding this testimony, and it follows that the verdict was properly directed.
The judgment should be affirmed.